COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 IN RE:
                                                  §               No. 08-11-00085-CV

 SUN FAB INDUSTRIAL                               §         AN ORIGINAL PROCEEDING
 CONTRACTING, INC.,
                                                  §                 IN MANDAMUS

 RELATOR.                                         §




        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator seeks a writ of mandamus to overturn an order denying its motion to compel

arbitration pursuant to the Federal Arbitration Act (“FAA”). A writ of mandamus will issue only

if the trial court clearly abused its discretion and if the relator has no adequate remedy by appeal.

In re Prudential Ins. Co. of America, 148 S.W.3d 124, 135-36 (Tex. 2004). A party may bring

an interlocutory appeal from an order denying a motion to compel arbitration under the FAA.

See TEX .CIV .PRAC.&REM .CODE ANN . § 51.016 (West Supp. 2010); In re Merrill Lynch & Co.,

Inc., 315 S.W.3d 888, 891 n.3 (Tex. 2010)(orig. proceeding); Sidley Austin Brown & Wood, LLP

v. J.A. Green Dev. Corp., 327 S.W.3d 859, 861 (Tex.App.--Dallas 2010, no pet.). Because

Relator has an adequate remedy by appeal, the petition for a writ of mandamus is denied. See In

re H.D. Vest, Inc., ___ S.W.3d ___, ___, 2010 WL 4816067, at *1 (Tex.App.--El Paso Nov. 29,

2010, orig. proceeding).1




       1
         An appeal, docketed as No. 08-10-00340-CV, is pending in this Court from the same
order that is being challenged in this mandamus proceeding.
March 23, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.




                                               -2-